Citation Nr: 1440625	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  08-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for carcinoid disease affecting the face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which, in pertinent part, denied reopening the Veteran's claim of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications.  

In May 2009, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of this proceeding has been associated with the claims folder.  

In October 2010 the Board determined that new and material evidence had not been received that was sufficient to reopen the claim of entitlement to service connection for carcinoid disease affecting the face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (USCAVC/Court).  In a July 2011 Order, the USCAVC granted the VA General Counsel's and Appellant's Joint Motion for Partial Remand.  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  

The Order called for the claim to be remanded in that VA had provided the Veteran inadequate notice as to what was required to establish service connection.  Specifically, it was noted that the February 2008 Veterans Claims Assistance Act of 2000 (VCAA) letter that the Board relied on informed the Veteran that her claim of service connection was previously denied because there was no basis in the available evidence to establish service connection for carcinoid and cysts, and therefore, the evidence she submitted must relate to this fact.  No further information was provided as to the basis of the previous denial of the claim.  The USCAVC determined that the Veteran was not provided adequate notice in that it was not indicated that she needed evidence of service incurrence or aggravation and a nexus between such incident and her current condition, which was the actual basis for the denial of the claim in September 2005.  The February 2008 VCAA letter was described as incomplete, misleading, and/or confusing.  See VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159 (2013).  The VCAA amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

The record reflects that the Veteran has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2013).  

The following determination is based on review of the Veteran's claims file in addition to her Virtual VA "eFolder."  


FINDINGS OF FACT

1.  An unappealed September 2005 rating decision denied service connection for carcinoid disease affecting multiple body parts based on a finding that there was no credible evidence that the Veteran was exposed to mustard gas or herbicides in service, and that she did not develop the disorder during service. 

2.  The evidence received since the September 2005 rating decision is either cumulative or redundant and, when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that denied service connection for carcinoid disease affecting multiple body parts is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013). 

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications, has not been submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the USCAVC held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The appellant was afforded the opportunity to testify before a VLJ in May 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2012) requires that the decision review officer or VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ elicited testimony necessary to determine the nature of the appellant's claim regarding whether new and material evidence had been received sufficient to reopen a claim for service connection for carcinoid disease affecting the face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen, and ovaries with resulting complications.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  

Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  Indeed, the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2013).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary of VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In this case, as already noted, VA failed to provide all of the essential notification requirements in a February 2008 VCAA letter.  Additional notice was sent to the Veteran in March 2012 as directed by the July 2011 Order.  The March 2012 VCAA letter essentially satisfied the notification requirements of the VCAA.  In that correspondence, the RO informed the appellant of the types of evidence needed in order to substantiate her claims for service connection, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in her possession that pertained to such claim.  38 U.S.C.A. §5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  The letter also informed the Veteran of how VA determines the disability rating and effective date elements of a claim.  Additionally, the letter notified the Veteran of the criteria pertaining to what constitutes new and material evidence, as well as the specific reason(s) for the previous denials.  Specifically, the letter informed the Veteran that the claim was previously denied because there was no basis in the available evidence of record to establish service connection.  The required service in Vietnam was not shown, nor was there evidence of exposure to herbicides in any other period of service.  Therefore, the evidence she submitted must be new and relate to this fact.  


b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims file contains the Veteran's service and post service treatment records (STRs), and a VA examination report dated September 1993.  Additionally, the claims file contains the Veteran's statements in support of her claim.  She has not referenced any outstanding, available records that she wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record. VA's responsibility to assist extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened and VA has no further duties to the claimant with respect to that particular claim.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claim.  

II. Applicable laws and regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under 38 U.S.C.A. § 1154(a) (West 2002 & Supp. 2013), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit ("Federal Circuit") held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Service connection may be established for a disability resulting from personal injury suffered, or disease contracted, in the line of duty in the active military, naval, or air service.  8 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection for certain chronic diseases, such as malignant tumors, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2013).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii), 3.309(e) (2013).  

These diseases include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  These diseases are based on findings provided from scientific data furnished by the National Academy of Sciences, which studies the evidence and submits reports at two-year intervals concerning the association between exposure to Agent Orange, and diseases suspected to be associated with such exposure.  

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed in 38 C.F.R. § 3.309(e) (2013), shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  If a veteran was exposed to Agent Orange during active military, naval, or air service, the veteran shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  See 38 C.F.R. § 3.309(e) (2013).  These presumptions do not apply because the Veteran did not serve in Vietnam.  

The Secretary of VA ("Secretary") has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 67 Fed. Reg. 42600, at 42606-42607 (June 24, 2002). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316 (2013).  Those provisions are as follows: 

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:  

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.  

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.  

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316 (2013).  

For claims involving exposure to mustard gas, the veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure. Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b) (2013).  38 C.F.R. § 3.316 (2013); See also Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

III. New and Material Evidence

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications.

The Veteran contends that she was exposed to toxic chemicals while serving at various military bases throughout the United States, including the Aberdeen Proving Ground in Maryland ("Aberdeen"), and Fort McClellan ("McClellan") in Alabama.  She further states that, while she believes that she was directly exposed to mustard gas and Agent Orange through fumes from the burning of these substances on base, she was also exposed indirectly while laundering the clothing of her former husband, who served at Aberdeen with the Chemical Corps.  See Board hearing testimony, May 2009.  

Accordingly, the issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's claim of entitlement to service connection for this disorder.  Based on a review of the complete evidence of record, the Board concludes that new and material evidence has not been received.  

By an unappealed rating decision dated September 2005, the RO denied the Veteran's claim of entitlement to service connection for carcinoid disease of multiple body parts because the probative evidence of record did not demonstrate that she had been exposed to any chemical agents, to include mustard gas or herbicides, during service, and there was no evidence that she incurred the disease during active duty service.  

The evidence shows that, following the issuance of the September 2005 rating decision, the Veteran was notified of the decision, including her right to appeal, by means of an October 2005 notification letter.  However, a timely Notice of Disagreement was not received within one year of the rating notification.  Therefore, that decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  As such, the decision is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

"New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence on file at the time of the last prior denial included the Veteran's STRs, post-service VA treatment records, a report from the Department of Defense ("DoD"), treatise information purporting to show a link between various diseases and presence at certain military bases, and the Veteran's statements in support of her claim.  

The Veteran's STRs show that she was not diagnosed with carcinoid disease at any time during service or within the first post service year.  Moreover, there is no evidence to show (and the Veteran has not claimed) that she served in the Republic of Vietnam during the Vietnam era.  Post service VA treatment records show that she was diagnosed with carcinoid disease of the lungs in 1993 and was noted to have had a recent past history of cervical carcinoma.  Despite these findings, however, the medical reports fail to show a connection between the Veteran's carcinoid disease and service.  In 2005, the RO contacted the DoD to inquire as to whether there were any records showing that the Veteran had been exposed to chemicals during service.  In June 2005, the DoD responded that nothing in the Veteran's personnel records showed that she had been exposed to any chemical agents during active duty.  

In February 2008, the Veteran applied to have her previously denied claim for service connection reopened.  Thereafter, in a March 2008 rating decision, the RO determined that new and material evidence had not been received sufficient to reopen the previously denied claim.  

A review of claims folder shows that the new evidence received since the September 2005 rating decision consists of a transcript of the Veteran's May 2009 video conference hearing before the Board, additional treatise information, and additional statements from the Veteran, her friends and family in support of her claim.  Also added were VA treatment records through April 2013.  

The VA treatment reports show no evidence that the Veteran's carcinoid disease has been associated with exposure to chemicals or any other aspect of active duty service.  The transcript of the video conference hearing shows that the Veteran continued to assert that she was exposed to toxic chemicals while living on various army bases throughout the United States.  The treatise information includes an article discussing the addition by the Secretary of five new forms of cancer to the list of diseases presumed to be connected to the exposure of veterans to radiation during military service, information regarding Agent Orange exposure, and a list prepared by a regional veterans' service organization of military bases where chemicals were alleged to have been stored and tested.  Additional treatise information includes articles regarding the decades of pollution forced upon the state of Alabama, to include Fort McClellan due to the Monsanto Company polluting the area, to include the water supply.  One article alleges that every person who set foot on Ft. McClellan between 1935 and 1999 was exposed to a "dangerous soup" of deadly toxic chemicals and radiation.  Another article discusses the fact that the Monsanto Company hid decades of pollution in the Alabama area of Anniston.  

In this regard, the Board notes that, while the Veteran's updated VA treatment reports are new, in that they were not of record at the time of the September 2005 rating decision, they are not material because they fail to demonstrate a nexus between the Veteran's carcinoid disease and service.  

Similarly, although the treatise information is new, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Court has also held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In this case, although the treatise information appears to support the Veteran's assertions regarding the possible presence of toxic chemicals on military bases, it fails to support her claim that she was actually exposed to such chemicals during service.  Rather, in this case, the only evidence that the Veteran was exposed to Agent Orange, mustard gas or any other chemical in service comes from the Veteran herself.  This evidence is therefore not new and material, as it was previously of record.  

With regard to the Veteran's recent hearing testimony and personal statements and those of her friends and family in support of her claim, the Board finds that these assertions do not constitute new and material evidence.  Rather, the Board finds that they are merely a re-statement of the Veteran's previous assertions made at the time of the September 2005 rating decision, and neither raise a reasonable possibility of substantiating the claim, nor relate to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that, while the additional evidence received since the final September 2005 rating decision is new, because it does not raise a reasonable possibility of substantiating the Veteran's claim, it does not constitute new and material evidence sufficient to reopen her claim of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications.  



ORDER

New and material evidence not having been received, the claim to reopen the issue of entitlement to service connection for carcinoid disease affecting the face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


